Opinion issued August 6, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00162-CV
                            ———————————
                             IN RE MEHTA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Sunil Kumar Mehta and Mehta Investments, Ltd., have filed a

petition for writ of mandamus challenging the trial court’s denial of their motion to

disqualify counsel from representing real party in interest in the underlying suit. 1

The petition concerns contested issues of fact, which this Court does not resolve in



1
      The underlying case is Mohammed Ahmed v. Sunil Kumar Mehta and Mehta
      Investments, Ltd., cause number 2017-84654, pending in the 295th District Court of
      Harris County, Texas, the Honorable Donna Roth presiding.
an original mandamus proceeding. See In re Texas Windstorm Ins. Ass’n, 417
S.W.3d 119, 130 (Tex. App.—Houston [1st Dist.] 2013, orig. proceeding). As is the

case here, “[i]f the record contains legally sufficient evidence both against and in

support of the trial court’s decision then mandamus will not lie because weighing

conflicting evidence is a trial court function.” In re Pirelli Tire, L.L.C., 247 S.W.3d
670, 686 (Tex. 2007) (orig. proceeding); see MC Worldwide, L.P. v. Gray, 178
S.W.3d 29, 36 (Tex. App.—Houston [1st Dist.] 2005, no pet.) (“Abuse of discretion

does not exist if the trial court heard conflicting evidence and evidence appears in

the record that reasonably supports the trial court’s decision.”). Accordingly, we

deny the petition.

                                   PER CURIAM

Panel consists of Justices Keyes, Kelly, and Goodman.




                                          2